Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1,41,44,46,49,59,73,77,82-83,85-87,89-90,96-97 and 109-111are pending in the instant application. Claims 82 and 109-111 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
An action on the merits of claims 1,41,44,46,49,59,73,77,83,85-87,89-90 and 96-97 is contained herein. Applicant’s elected species appears to be free of the art and the search extended to cover compounds of formula VII wherein A3,4 = phenyl, R7 = H, and R12 = hydroxyl or alkoxy.


Information Disclosure Statement
The examiner has considered the information disclosure statement filed most
recently of record. 

Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 11/6/2020 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 4/1/2021.

Status of Rejections
Improper Markush Grouping Rejection

The rejection of claims 1,41,44,46,49,59,73,77,83, and 96-97 is maintained.

Applicant’s amendments and arguments, see Remarks, filed 4/1/2021, with respect to the rejection set forth in the Non-Final Office Action mailed 11/6/2020, have been fully considered but are not found persuasive.
Applicants suggest that the claims now embrace a proper Markush grouping since the scope of variables A1-4 have been limited to “5, or 6 membered aryl/heteroaryl”. The examiner respectfully disagrees. As the examiner pointed out in the office action, the Markush grouping is improper because the alternatives defined by 


    PNG
    media_image1.png
    649
    626
    media_image1.png
    Greyscale

Limiting the scope of said variables does little to address the issue. Recall that a Markush grouping is proper if the alternatives defined by the Markush group (i.e., First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
For example take the following compounds in claim 96:

    PNG
    media_image2.png
    110
    318
    media_image2.png
    Greyscale
.  
The first compound may be classified in C07D 211/00+ (known as substituted piperidines) while the second compound may be classified in C07D 241/00+ (known as substituted piperazines). Clearly classifying the various chemical formulas (wherein said formulas may embrace a myriad of different functional groups such as heteroaryls, aryl, etc.) as one subgeneric group would be repugnant to scientific classification. Thus, the first requirement is not met as described above. Secondly, there is little evidence 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
The examiner recommends that the claims should be amended to include only species that share a single structural similarity and a common use (e.g. drawn to compounds of the formula VII wherein A3,4 = phenyl) to overcome the rejection.

New Rejections
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1,41, 46, 59, and 83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over 
    PNG
    media_image3.png
    22
    339
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    25
    365
    media_image4.png
    Greyscale
 ,
    PNG
    media_image5.png
    21
    358
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    26
    384
    media_image6.png
    Greyscale


STN Registry teaches the following compounds:

    PNG
    media_image7.png
    207
    271
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    246
    453
    media_image8.png
    Greyscale
,


    PNG
    media_image9.png
    284
    360
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    225
    506
    media_image10.png
    Greyscale


wherein the bond is a double bond, A3,4 = phenyl, R7 = H, and R12 = hydroxyl or substituted alkyloxy (note specification states that the “alkyl” moieties include both substituted and unsubstituted moieties) that read on the aforementioned claims and are therefore anticipated.


Conclusion
Claims 1,41,44,46,49,59,73,77,83, and 96-97 are rejected. Claims 85-87 and 89-90 are objected to as being dependent upon a rejected base claim, but would be allowable if 
This application contains claims drawn to an invention nonelected with traverse in the reply filed on 4/1/2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624